      Case 3:20-cv-01463-DNH-ML Document 10 Filed 04/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

JOHN J. BENYI,

                -v-                              3:20-CV-1463

NEW YORK et al.,

                      Defendants.

---------------------------------

APPEARANCES:                                     OF COUNSEL:

JOHN J. BENYI
Plaintiff, Pro Se
76480
Lea County Correctional Facility
6900 West Millen
Hobbs, NM 88244

DAVID N. HURD
United States District Judge

              ORDER ON REPORT & RECOMMENDATION

   Pro se plaintiff John J. Benyi (“plaintiff”) filed this civil rights action

against, inter alia, various state and local law enforcement officials alleging

that his rights were violated in connection with a criminal proceeding in state

court. Plaintiff also sought leave to proceed in forma pauperis.

   On March 23, 2021, following an initial review of plaintiff’s complaint,

U.S. Magistrate Judge Miroslav Lovric denied plaintiff’s in forma pauperis

application without prejudice. Judge Lovric further advised by Report &
         Case 3:20-cv-01463-DNH-ML Document 10 Filed 04/13/21 Page 2 of 3




Recommendation (“R&R”) that plaintiff’s complaint be dismissed with

prejudice as to his (1) claims pursuant to 42 U.S.C. § 1983 against

Defendants New York, Binghamton Police Department, Broome County

Sheriff’s Department, New York State Appellate Division Third Department,

United States District Court for the Northern District of New York, and

Second Circuit Court of Appeals; and (2) claims pursuant to 42 U.S.C. § 1997

for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

   However, Judge Lovric’s R&R advised that plaintiff’s complaint be

dismissed without prejudice as to his (1) claims pursuant to 42 U.S.C. § 1983

against Defendants Angel and Guyyey; and (2) claims pursuant to the ADA,

for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

   No objections have been filed. Upon review for clear error, the Report &

Recommendation is accepted and adopted in all respects. See FED. R. CIV. P.

72(b).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is ADOPTED;

   2. The following claims are DISMISSED WITH PREJUDICE: (1) claims

pursuant to 42 U.S.C. § 1983 against Defendants New York, Binghamton

                                       -2-
      Case 3:20-cv-01463-DNH-ML Document 10 Filed 04/13/21 Page 3 of 3




Police Department, Broome County Sheriff’s Department, New York State

Appellate Division Third Department, United States District Court for the

Northern District of New York, and Second Circuit Court of Appeals; and

(2) claims pursuant to 42 U.S.C. § 1997 for failure to state a claim upon

which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b);

   3. The following claims are DISMISSED WITHOUT

PREJUDICE: (1) claims pursuant to 42 U.S.C. § 1983 against Defendants

Angel and Guyyey; and (2) claims pursuant to the ADA, for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)

and 28 U.S.C. § 1915A(b); and

   4. The Clerk of the Court shall serve a copy of this Order on plaintiff in

accordance with the Local Rules.

   IT IS SO ORDERED.



Dated: April 13, 2021
       Utica, New York.




                                      -3-
